Title: Thomas Jefferson to James Maury, 25 April 1812
From: Jefferson, Thomas
To: Maury, James


          
            
                  My Dear and antient friend and classmate 
                   
                     Monticello 
                     Apr. 25. 12.
            
		   
		  
		  
		  Often has my heart smote me for delaying acknolegements to you, recieving, as I do, such frequent proofs of your kind recollection in the transmission of papers to me. but instead of acting on the good old maxim of not putting off to tomorrow what we can do to-day, we are too apt to reverse it, & not to do to-day what we can put off to tomorrow. but this duty can be no longer put off. to-day we are at peace; tomorrow war. the curtain of separation is drawing between us, and probably will not be withdrawn till one, if not both of us, will be at rest with our fathers. let me now then, while I may, renew to you the declarations of my warm attachment, which in no period of life has ever been weakened, and seems to become stronger as the remaining objects of our youthful affections are fewer. our two countries are to be at war, but not you & I. and why should our two countries be at war, when by peace we can be so much more useful to one another. surely the world will acquit our government of having sought it. never before has there been an instance of a nation’s bearing so much as we have borne. two items alone in our catalogue of wrongs will for ever acquit us of being the aggressors; the impressment of our seamen, and the excluding us from the ocean. the first foundations of the social compact would be broken up were we definitively to refuse to it’s members the protection of their persons and property, while in their lawful pursuits. 
		  I think the war will not be short, because the object of England, long obvious, is to claim the Ocean as her domain, and to exact transit duties from every vessel traversing it. this is the sum of her orders of council, which was were only a step in this bold experiment, never meant to be retracted if it could be permanently maintained. and this
			 object must continue her in war with all the world. to this I see no termination, until her exaggerated efforts, so much beyond her natural strength and resources, shall have exhausted her to
			 bankruptcy. the approach of this crisis, is, I think, visible, in the departure of her precious metals, and depreciation of her paper medium. we, who have gone through that operation, know it’s
			 symptoms, it’s course, and consequences. in England they will be more serious than elsewhere, because half the wealth of her people is now in that medium, the private revenue of her money holders, or rather of her paper-holders, being, I
			 believe, greater than that of her landholders. such a proportion of property, imaginary and baseless as it is, cannot be reduced to vapour but with 
                  great explosion. she
			 will rise out of it’s ruins however, because her lands, her houses, her arts will remain, and the greater part of her men. and these will give her again that place among nations which is
			 proportioned
			 to her natural means, and which we all wish her to hold. we believe that
			 the just standing of all nations is the health and security of all. we consider the overwhelming power of England on the ocean, and of France on the land, as destructive of the prosperity and happiness of the world, and wish both to be reduced only to the necessity of observing moral duties.
			 we believe no more in Bonaparte’s fighting merely for the liberty of the seas, than in Great Britain’s fighting for the liberties of mankind. the object of both is the same, to draw to themselves the power, the wealth and the resources of other nations. we resist the enterprises of England first, because they first come vitally home to us. and our feelings repel the logic of bearing the lash of George III. for fear of that of Bonaparte at some future day. when the wrongs of France shall reach us with equal effect, we shall resist them also. but one at a time is enough: and having offered a choice to the
			 champions, England first takes up the gauntlet. the English newspapers suppose me the personal enemy of their nation. I am not so. I am an enemy to it’s injuries, as I am to those of France. if I could permit myself to have national partialities, and if the conduct of England would have permitted them to be directed towards her, they would have been so. I
			 thought that in the administration of mr Addington I discovered some dispositions towards justice, and even friendship and respect for us, and began to pave the way for cherishing these dispositions and improving them into ties of mutual
			 good will. but we had then a federal minister there, whose dispositions to believe himself, and to inspire others with a belief, in our sincerity, his subsequent conduct has brought into doubt: and poor Merry, the English minister here, had learnt nothing of diplomacy, but it’s suspicions, without head enough to distinguish when they were misplaced.
			 mr Addington and mr Fox passed away too soon to avail the two countries of their dispositions. had
			 I been personally hostile to England, and biassed in favor of either the character or views of her great Antagonist, the affair of the Chesapeak put war into my hand. I had only to open it, and let havoc loose. but if ever I was gratified with the possession of
			 power, and of the confidence of those who had entrusted me with it, it was on that occasion when I was enabled to use both for the prevention of war, towards which the torrent of passion here was
			 directed almost irresistably, and when not another person in the United States, less supported by authority and favor, could have resisted it. and now that  a
			 definitive
			 adherence to her impressments and orders of council, render war no longer avoidable, my earnest prayer is that our government may enter into no compact of common cause with the other belligerent,
			 but
			 keep us free to make a separate peace, whenever England will separately give us peace, & future security.
			 but
			 Ld Liverpool is our witness that this can never be but by her removal from our neighborhood.—I
			 have thus, for a moment, taken a range into the field of politics to possess you with the view we take of things here. but in the scenes which are to ensue, I am to be but a spectator. I have
			 withdrawn myself from all political
			 intermedlings, to indulge the evening of my life with what have been the passions of every portion of it, books, science, my farms, my family and friends. to these every hour of the day is now
			 devoted. I retain a good activity of mind, not quite as much of body, but uninterrupted health. still the hand of age is upon me.
			 
                  all my old friends are nearly
			 gone. of those in my neighborhood mr Divers, & mr Lindsay alone remain. if you could make up 
                  it a partie quarrée, it would be a comfort indeed. we
			 would beguile our lingering hours with talking over our youthful exploits, our hunts on Peter’s mountain, with a long train of etcetera in addition, and feel, by recollection at least, a momentary flash of youth.
			 reviewing the course of a long & sufficiently succesful life, I find in no portion of it, happier moments than those were. I think the old hulk in which you are, is near her wreck, and that, like a prudent rat, you should escape in time. however here, there, and every where, in peace or in war, you will have my sincere affections, & prayers for your life, health and happiness.
            
              Th:
              Jefferson
          
          
            P.S. I send you a copy of a Memoir of my own on a particular transaction, which I do not offer for your reading, because I do not suppose you trouble yourself with legal or local questions, but for your acceptance as a token of respect from me.
          
        